Citation Nr: 1549687	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a separate anxiety disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, other than anxiety and posttraumatic stress disorder (PTSD), to include dementia and depression.

5.  Entitlement to an initial rating for PTSD in excess of 10 percent (prior to August 22, 2012), 20 percent (from August 22, 2012 until January 4, 2013), and 50 percent (from January 4, 2013).  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

As to the PTSD claim, in a February 2012 rating decision, the RO granted service connection for PTSD, with a 10 percent disability rating, effective April 17, 2009.  In a February 2013 rating decision, the RO granted a 30 percent disability rating, effective August 22, 2012.  In a January 2015 rating decision, the RO granted a 50 percent disability rating, effective January 4, 2013.  The Veteran has disagreed with each rating granted, as such, these matters are before the Board.

In January 2014 rating decision, the RO denied a total disability rating based on individual unemployability (TDIU).  

Additionally, in a July 2014 rating decision, the RO denied service connection for depression, anxiety, and Alzheimer's dementia (also claimed as memory loss).  In the decision herein, the Board will adjudicate the issue of anxiety.  However, for the sake of clarity, the Board is recharacterizing the Veteran's other two psychiatric claims - for depression and dementia - as one claim for an acquired psychiatric disorder, other than anxiety and PTSD, to include depression and dementia.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The Veteran is not prejudiced by this recharacterization, as he can still be separately service-connected for each disorder; rather, the recharacterization is merely to simplify the characterization of the claims.  The issues are thus restated on the title page of this decision.

In September 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include depression and dementia, and for hypertension, and for a TDIU (prior to May 24, 2012) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, he served in Vietnam during a period Agent Orange was used.

2.  Prostate cancer is presumptively, etiologically related to the Veteran's in-service Agent Orange exposure.  

3.  Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, a diagnosis of anxiety separate from his service-connected PTSD.  

4.  Prior to May 24, 2012, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  

5.  Since May 24, 2012, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas.  

6.  From May 24, 2012, the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prostate cancer is presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2015).

2.  The criteria for service connection for anxiety are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2015).

3.  Prior to May 24, 2012, the criteria for an initial, 50 percent disability rating, and no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015). 

4.  From May 24, 2012, the criteria for a 70 percent disability rating, and no higher, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

5.  From May 24, 2012, the criteria for the establishment of TDIU due to service-connected disabilities have been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board's decision to grant service connection for prostate cancer herein constitutes a complete grant of the benefit sought on appeal.  Similarly, the Board is granting in full the TDIU benefit sought on appeal, from May 24, 2012.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The Board also observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, as the Veteran has appealed with respect to the initially assigned ratings of his PTSD, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

As to the anxiety service connection claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2013 letter, sent prior to the initial unfavorable decision issued in July 2014, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That notice letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA, Social Security Administration (SSA), and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In addition, the Veteran underwent VA medical examinations, including psychiatric ones in January 2012, January 2013, and December 2014. The Board finds that such VA examinations and accompanying opinions are adequate to decide the PTSD claim, as each one was predicated on an interview with the Veteran, a review of the record, and a physical examination.  They also address the relevant rating criteria. The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In regards to the anxiety disorder claim, the duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board finds that examinations are not necessary to decide the anxiety disorder claim.  The claims file contains no competent evidence of a current diagnosis of an anxiety disorder.  Additionally, as will be explained herein, there is no competent evidence to indicate that he has a current diagnosis of an anxiety disorder that is separate and distinct from his already service-connected PTSD.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.  

Additionally, as the Board is granting service connection for prostate cancer on a presumptive basis, the Board finds that VA examination is not necessary for such claim, as a diagnosis is evident of record.  Also, the Board is granting a TDIU from May 24, 2012.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Additionally, in September 2015, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2015 hearing, the undersigned noted the issues on appeal.  Additionally, testimony was provided regarding the Veteran's in-service experiences, to include his reports of duty in Vietnam, his PTSD related symptoms, and his allegations regarding anxiety.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

III. Prostate Cancer Service Connection Claim

The Veteran contends that he developed prostate cancer due to Agent Orange exposure during missions he performed in Vietnam, while stationed in Laos.  (September 2015 Board hearing).  

The Veteran has provided several, credible lay statements as to his having had duties in Laos and Vietnam.  

For example, retired, Ltc. C.E.T. reported that he had been assigned as the Assistant Army Attaché and that the Veteran was an intelligence analyst attached to that office.  He further reported the Veteran routinely accompanied him into various areas of Laos as part of his duties.

In a February 2014 lay statement, the Veteran reported that he travelled throughout Laos, as well as, parts of Thailand during service.  In a March 2014 statement, the Veteran reported sometimes having to refuel in Vietnam during his trips, as well as, trips to Saigon to pick-up and drop off diplomatic papers.

The Board finds that the Veteran's reports are credible as to such visits to Vietnam, given his duties in service.  As the Board has found that the Veteran had service in the Republic of Vietnam during the Vietnam War, he is presumed to have been exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii). 

The Veteran's private medical records document a prior diagnosis of prostate cancer.  An October 2007 Dianon Systems diagnostic report documents that the Veteran had prostatic adenocarcinoma.  A December 2007 Rex Healthcare operative note documents that the Veteran had a preoperative diagnosis of prostate cancer, with the same diagnosis following robot-assisted laparoscopic prostatectomy.  

Under 38 C.F.R. § 3.309(e) presumptive service connection is warranted for diseases associated with exposure to certain herbicides, including for prostate cancer.  

The Board thus finds that service connection for prostate cancer is warranted.

IV. Anxiety Service Connection Claim

The Veteran contends that service connection is warranted for an anxiety disorder, separate from his service-connected PTSD.

A review of the VA medical records document that the Veteran has received psychiatric treatment, mainly for PTSD.  None of those records document a diagnosis of a separate anxiety disorder.  Similarly, private medical records do not document a separate anxiety disorder diagnosis.

Also, in VA examinations dated in January 2012, January 2013, and December 2014, none of the VA examiners found that the Veteran had a separate anxiety disorder.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board wishes to make clear that it does not dispute that the Veteran has anxiety symptoms.  The Board also does not dispute that VA medical records document complaints of, and treatment for, anxiety symptoms.  However, such complaints and treatment were made in conjunction with his service-connected PTSD.  For example, in January 2010, a VA medical provider found that the Veteran was mildly anxious; however, the provider only diagnosed the Veteran with PTSD.

To the extent that the Veteran contends he has an anxiety disorder separate from his service-connected PTSD, while competent to opine on matters within the realm of common medical knowledge, he has not demonstrated the requisite expertise to translate his anxiety symptoms into a clinical diagnosis separate from his service-connected PTSD.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (noting that a layperson is competent to report on that of which he or she has personal knowledge); but see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n.4 (Fed. Cir. 2007) (noting that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Accordingly, the Board finds that the Veteran's allegations of a separate anxiety disorder are outweighed by the probative medical evidence of record, especially given that no medical professional has diagnosed the Veteran with an anxiety disorder separate from his already service-connected PTSD, despite years of psychiatric treatment, evaluations, and examinations by medical professionals.

As such, to the extent that the Veteran now professes to have a separate anxiety disorder, the medical evidence does not indicate that such a separate diagnosis is warranted.  

Furthermore, the Board notes that the Veteran is already service-connected for PTSD (rated below) and was rated based on various symptoms to include anxiety, depression, and memory loss.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, it would be pyramiding to consider the Veteran's symptoms such as anxiety, depression, and memory loss for both the service-connected PTSD and a separate acquired psychiatric disorder.  While the Veteran can be separately service-connected for different acquired psychiatric disorders, the overlapping psychiatric symptoms for each separate disorder cannot be rated more than once.  In the Veteran's case, such symptoms have already been considered in rating his PTSD.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for an anxiety disorder is denied.  

V.  PTSD Increased Rating Claim

A.  Increased Rating Law

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Under Diagnostic Code (DC) 9411, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned when PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

B.  Factual Background 

VA medical records generally document complaints of, or treatment for, PTSD.

A March 2009 VA medical record, the Veteran that he worked full time and had a psychiatrically good mood overall.  He had PTSD symptoms of watchfulness, guarding, social avoidance, and nightmares.  The provider noted that he had good coping skills and had declined assistance and felt it was not needed.  

A July 2010 VA psychological evaluation documented avoidance and numbing behaviors, feelings of detachment, difficulty experiencing a full range of emotions, severe sleep disturbance, irritability and anger, hypervigilance, and avoidance of crowds and unfamiliar settings.  He reported significant anxiety and depressive symptoms and difficulty dealing with family members.  A GAF score of 55 was assessed.

A January 2012 VA examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

During the January 2012 examination, the Veteran reported that his current marriage has been for 17 years and was a very good relationship.  He worked in boat sales for 35 years, until he retired in 2009.  He denied having problems on the job.  He indicated that he had recurrent and distressing recollections of the event including images thoughts or perceptions and dreams of his traumatic event.  He also tried to avoid thoughts feelings or conversations associated with the trauma, had a markedly diminished interest or participation in significant activities, and felt detached or estranged from others.  Other symptoms included irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  He reported a depressed mood.

An April 23, 2012 VA medical record documented that the Veteran complained of his PTSD getting worse.  However, the VA medical provider reported no symptoms of depression, mania, or psychosis; there was sleep disturbance and recollection of the trauma.  The Veteran did not have suicidal/homicidal ideation.  The provider found that the Veteran's appearance was normal, his affect was appropriate, his mood was anxious, sensorium and memory were intact.  Also, thought content was unremarkable, thought process was linear, and judgement and insight were normal.  The provider assessed a GAF score of 60 and a moderate impairment level.

A May 24, 2012 VA medical provider reported that the Veteran appeared to have chronic, severe PTSD symptoms with anger and controlling issues.  The Veteran reported being verbally abusive, controlling, and that he had abusive behaviors.  He indicated that since he retired a year ago, his symptoms had worsened.  He had poor sleep, with regular nightmares, no recreational or social activities, tended to isolate, and sometimes had severe anger.  He had been a workaholic and travelled a lot with his job.  He reported being abusive with his three children with his first marriage and that he rarely saw those children.  He was currently helping his wife with real estate. 

In a June 19, 2012 VA medical record the Veteran reported that he wanted to continue real estate work, if he could control his anger issues.

In January 2013, the Veteran underwent a VA examination.  The VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity. 

During the January 2013 examination, the Veteran stated that he had not been forthcoming during the last examination and had minimized his functional deficits and level of symptom severity.  The Veteran reported more significant social impairment due to increased arousal and anhedonia, with no other changes.

In January 2013, the Veteran indicated that he had stopped working because he had difficulty getting along with clients.  Symptoms noted at the examination included: efforts to avoid thoughts feelings or conversations associated with the trauma; efforts to avoid activities places or people that arouse recollections of the trauma; markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; exaggerated startle response; depressed mood; anxiety; mild memory loss such as forgetting names directions or recent events; and difficulty in establishing and maintaining effective work and social relationships.

A March 2013 VA medical record documented that the Veteran had early onset dementia and that his main PTSD issue has been with sleep.

A September 2013 VA medical record showed that the Veteran reported not doing well.  The VA medical provider noted that the Veteran was well groomed, had no abnormalities of behavior/psychomotor activity, had a normal rate and tone of speech, and was cooperative.  The Veteran's mood was anxious, but his thought process was linear, and thought content was appropriate.  The Veteran's affect was mildly constricted.  There were no hallucinations or suicidal/homicidal ideation.  Cognitive function was grossly intact.

In December 2014, the Veteran underwent another VA examination.  The VA examiner again found occupational and social impairment with reduced reliability and productivity.  

The December 2014 VA examiner noted symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, flattened affect, and disturbances of motivation and mood.  The VA examiner also noted that the Veteran was neatly dressed and groomed, and had coherent speech.  The Veteran was alert and oriented to time, place, and situation. Thought process was linear and goal directed.  There was no evidence of perceptual or thought disorders.

In December 2014, the Veteran reported increased symptoms, including hallucinations of the two girls that he saw in service trauma; however, the examiner noted that as such only occurred during sleep, it was likely that they were severe nightmares.  The examiner also noted some cognitive impairment in addition to his PTSD symptoms.  The Veteran was experiencing concentration difficulty, poor frustration tolerance, anxiety, and difficulty managing his emotional reactions. The examiner found that such symptoms would negatively impact his ability to maintain competitive employment.

There are also numerous lay statements of record from the Veteran, his wife, his sister in law, and his mother in law, as well as, an unsigned one that appears to be from his daughter.  (January 2013, February 2013, and July 2013 lay statements).  Such statements attest to the Veteran's symptoms, including anger, violence, obsessive rituals, and difficult family relationships.

C.  Analysis

In a February 2012 rating decision, the RO granted service connection for PTSD, with a 10 percent disability rating, effective April 17, 2009.  In a February 2013 rating decision, the RO granted a 30 percent disability rating, from August 22, 2012.  Finally, in a January 2015 rating decision, the RO granted a 50 percent disability rating, effective from January 14, 2013.  The Veteran contends that his PTSD symptoms are more severe than such ratings.

Following a review of the relevant evidence of record, which includes VA and private treatment records, lay statements, and the VA examination reports dated in January 2012, January 2013, and December 2014, the Board concludes that prior to May 24, 2012, the Veteran is entitled to a rating of 50 percent, and no higher. From May 24, 2012, a disability rating of 70 percent, and no higher, is warranted. 

In this regard, prior to May 24, 2012, the Board finds that the Veteran's PTSD psychiatric symptoms were manifested by occupational and social impairment, with reduced reliability and productivity, indicative of a higher 50 percent disability rating.  The Veteran's symptoms for that time period generally included avoidance and numbing behaviors, feelings of detachment, difficulty experiencing a full range of emotions, sleep disturbance, irritability, anger, hypervigilance, and social avoidance with difficulty dealing with family members. The Veteran also had anxiety and depression symptoms, irritability and outbursts of anger, and diminished interest.

The Board finds that these symptoms are similar to many of those contemplated by the currently assigned 50 percent rating, or the even lower 30 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

There are also instances where the Veteran's symptoms sometimes are of the type associated with a 50 percent rating and other times with a 30 percent rating.  As previously noted, the Board must look to the frequency, severity, and duration of the impairment in order to determine the appropriate rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  For example, during his July 2010 VA evaluation the Veteran reported difficulty in dealing with family members, but reported having a very good relationship with his wife during his January 2012 VA examination.  

There are other symptoms associated with various ratings.  The 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  Simply because the Veteran has a depressed mood, and because the 70% level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Rather, the Board notes that in regards to the Veteran's mood, his symptoms are more consistent with those associated with a 50 percent disability rating, prior to May 24, 2012.  

Prior to May 24, 2012, the Veteran's does not have near-continuous anxiety or panic, more consistent with a 70 percent rating.  Rather, his mood varies from good to anxious to depressed, as shown over the course of his VA treatment records and January 2012 examination.  The evidence of record shows disturbances of motivation and mood, including outbursts of anger and reports of difficulty controlling his anger, as well as anxiety and depression.  Here, the Veteran's variations of mood are expressly contemplated by the 50 percent criteria, which contemplate "disturbances" in mood.  38 C.F.R. § 4.130.  The Veteran is adequately compensated for that impairment.  

In support of a 50 percent disability rating, the record also documents difficulty in establishing and maintaining effective work and social relationships.  As noted above, the Veteran has a history of difficulty associating with his family.  He also reported periods when he would increasingly try to isolate himself.  (January 2013, February 2013, and July 2013 lay statements).  

However, prior to May 24, 2012, there was not an inability to establish and maintain effective relationships indicative of a 70 percent disability rating.  The Veteran has been married for several decades to his wife, with a good relationship.  (January 2012 VA examination).  He also reported that he had a good social support to deal with his symptoms.  (March 2009 VA medical record).  He reported that he had not had any problems performing his job of 35 years until he retired.  (January 2012 VA examination).  

Prior to May 24, 2012, the evidence of record also shows that the Veteran did not have occupational and social impairment, with deficiencies in most areas (for a 70 percent disability rating) or total occupational and social impairment (for a 100 percent disability rating).  He had a normal appearance, appropriate affect, intact senses, intact memory, unremarkable thought content, linear thought process, and normal judgment and insight.  Indeed, at that time, the VA medical provider found that the Veteran's level of impairment was moderate.  (April 2012 VA medical record).  The January 2012 VA examiner made similar findings, noting that the only symptom the Veteran had was depressed mood.  The Veteran has never indicated that he was unable to function independently.  Furthermore, he repeatedly denied suicidal and homicidal ideation.  (July 2010 and April 2012 VA medical records, January 2012 VA examination).

The Board notes that though the January 2012 VA examiner only found a level of functional impairment consistent with a 10 percent disability rating, given the other evidence of record noted above, a 50 percent disability rating is warranted, but no higher, prior to May 24, 2012.

From May 24, 2012, however, the Board finds that a 70 percent disability rating, and no higher, is warranted.

As noted above, the April 2012 VA medical provider determined that the Veteran had complained that his PTSD had been getting worse, but had only determined a moderate level of impairment, which is consistent with the 50 percent disability rating granted above.

However, a May 24, 2012 VA medical provider determined that the Veteran appeared to have chronic, severe PTSD symptoms with anger and control issues.  

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

During his May 24, 2012 VA treatment, the Veteran reported his controlling and abusive behavior, with worsening symptoms since his retirement the year prior. 

On May 24, 2012, he also reported isolation and severe anger at times, as well as, estrangement from his children from a prior marriage.  Similarly, the multiple lay statements of record attest to a verbally abusive and sometimes physically abusive relationship between the Veteran and his current wife and child.  (January 2013, February 2013, and July 2013 lay statements).  Also, during his January 2013 VA examination, the Veteran reported that he had stopped working due to difficulty getting along with clients since that last examination.  Such symptoms show an inability to establish and maintain effective relationships, as well as, impaired impulse control also consistent with a 70 percent disability rating. 

Given such symptoms, the Board finds that a 70 percent disability rating is warranted, based on occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.

However, a 100 percent disability rating is not warranted at any time during the appeal period, for total occupational and social impairment.

None of the evidence of record documents that the Veteran has gross impairment in thought process or communication.  Rather, the record shows repeated findings of coherent speech and linear thought process.  (January 2012, January 2013, December 2014 VA examinations and VA medical records).  Also, the records do not document a persistent danger of hurting self or others.  Rather, there were generally denials of suicidal and homicidal ideation.

Although the Veteran mild memory loss, such as forgetting names, such memory loss was not so consistent as to be chronic disorientation to time or place or other information.  The January 2013 VA examiner specifically found only mild memory loss.  The December 2014 VA examiner found that the Veteran was alert and oriented to time, place, and situation. Thought process was linear and goal directed. There was no evidence of a perceptual or thought disorders.

The Veteran has also never indicated an inability to perform activities of daily living; he reports to his appointments with a normal appearance.  The Board notes that there is some lay evidence that his wife reminds him to perform hygiene matters.  (January 2013 lay statement of L.F.).  However, there is no indication of a complete inability to perform such activities on the Veteran's part, due to his PTSD.  Rather, the Veteran's spouse has indicated that she dressed the Veteran due to his physical shaking.  (July 2013 lay statement of B.L.).   

Furthermore, the Veteran consistently has denied delusions or hallucinations, until the December 2014 VA examination.  However, that VA examiner found that since the Veteran's reported hallucination occurred when he was asleep, it was likely a nightmare.  

Additionally, all this VA examiners have found that the Veteran was capable of managing his own funds.  Moreover, the December 2014 VA examiner specifically found that the Veteran did not have total occupational and social impairment.  The VA examiner also specifically found no evidence of perceptual or thought disorders.

As such, the evidence of record thus does not indicate that a 100 percent disability rating for PTSD is warranted from May 24, 2012.  

The Board also observes that the Veteran's GAF scores during the relevant periods ranged between 55 and 60.  A GAF score ranging from 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition of the American Psychiatric Association in the rating schedule).  The Veteran's GAF scores are consistent with the ratings granted.  

The Board notes that both the January 2013 and December 2014 VA examiners found that the Veteran's functioning was more consistent with a 50 percent disability rating.  However, giving the Veteran the benefit of the doubt, and in consideration of the evidence above, the Board has found that a 70 percent disability rating, and no higher, is warranted from May 24, 2012.

D. Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability of PTSD.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria address the level of both occupational and social impairment caused by the PTSD.  Indeed, as noted above, psychiatric ratings are not limited to the listed criteria in the diagnostic code.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disabilities.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has a TDIU claim currently before the Board.  That matter will be addressed later in this decision.  

The Board finds that prior to May 24, 2012, a disability rating of 50 percent, but no higher, is warranted for the service-connected PTSD.  For the period from May 24, 2012; however, a disability rating of 70 percent, but no higher, is warranted.  

VI. TDIU Claim

The Veteran contends that his service-connected disabilities make him unable to secure and follow substantially gainful employment.  The Veteran is currently service-connected for PTSD (with a 50 percent disability rating prior to May 24, 2012 and a 70 percent disability rating thereafter - both granted above) and prostate cancer (granted, but not rated, above).  In the decision herein, the Board is granting a TDIU, effective May 24, 2012 - the point when the Veteran clearly meets a 70 percent disability rating for his PTSD.  As to the period prior to then, the Board is remanding that matter for further development; it will be addressed in the Remand portion of this decision.

A Veteran will be entitled to a TDIU upon establishing that he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19.

To qualify for a total disability rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities - provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).

However, even if the ratings for a Veteran's disabilities fail to meet the first two objective bases upon which a permanent and total disability rating for compensation purposes may be established, the Veteran's disabilities may be considered under subjective criteria. If the Veteran is unemployable by reason of his disabilities, occupational background, and other related factors, an extraschedular total rating may also be assigned on the basis of a showing of unemployability, alone. 
See 38 C.F.R. § 4.16(b).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342   (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income ."

To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In this case, as of May 24, 2012, the Veteran clearly meets the minimum schedular criteria for eligibility to be considered for TDIU under the provisions of 38 C.F.R. § 4.16(a).  The Veteran's service-connected PTSD is in excess of a 60 percent disability rating, from May 24, 2012.

However, the evidence must still approximate a finding that the Veteran is unable to pursue a substantially gainful occupation due to the service-connected disabilities. Thus, the issue is whether the evidence is in relative equipoise (i.e., the evidence supporting the claim and the evidence opposing the claim is approximately the same) that the Veteran's service-connected disabilities prevent him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore, 1 Vet. App. at 359. For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

During his January 2013 VA examination, the Veteran reported that he stopped working due to his difficulty getting along with clients.  The December 2014 VA examiner found that the Veteran's PTSD, including difficulty concentrating, poor frustration tolerance, anxiety, and difficulty managing his emotional reaction would negatively impact his ability to maintain competitive employment.

Based on a review of the relevant evidence discussed above, including in the PTSD portion of this decision, and giving the benefit of the doubt to the Veteran, the Board finds that the competent medical evidence of record supports that at least as of May 24, 2012, the Veteran is precluded from engaging in substantially gainful employment as a result of his service-connected disabilities.  

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit-of-the-doubt is triggered when the evidence has reached such a stage of balance.  In this matter, the Board is of the opinion that this point has been attained. As such, the Board finds that entitlement to TDIU, from May 24, 2012, is warranted.


ORDER

Service connection for prostate cancer is granted.

Service connection for an anxiety disorder, separate from his service-connected PTSD, is denied.

An initial evaluation of 50 percent, and no higher, for PTSD, prior to May 24, 2012, is granted, subject to the legal authority governing the payment of compensation. 

An initial evaluation of 70 percent, and no higher, for PTSD, from May 24, 2012, is granted, subject to the legal authority governing the payment of compensation. 

From May 24, 2012, entitlement to a TDIU is granted, subject to the legal authority governing the payment of compensation. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the claim for service connection for hypertension, during the September 2015 Board hearing, the Veteran's wife raised the theory that hypertension developed due to Agent Orange exposure.  As the Board has found that the Veteran was exposed to Agent Orange exposure above, a medical opinion is necessary to address this contention.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In regards to the claim for service connection for an acquired psychiatric disorder, to include dementia/Alzheimer's (claimed as memory loss) and depression, a VA examination is necessary to determine whether the Veteran has any separately diagnosed psychiatric disorders (other than the already service connection PTSD and the separately denied anxiety disorder).  VA medical records document that the Veteran was diagnosed with dementia in a March 2013 VA medical record and a major depressive disorder in a September 2013 one.  Given the prior diagnoses for such disorders, a VA examination is necessary to determine whether the Veteran has a separate acquired psychiatric disorder, other than PTSD or anxiety, due to service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that the Veteran is already service-connected for PTSD, which was rated based on various symptoms, which included anxiety, depression, and memory loss.  While the Veteran can be separately service-connected for different acquired psychiatric disorders, the overlapping psychiatric symptoms for each separate disorder cannot be rated more than once.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  

As to the TDIU, prior to May 24, 2012, as noted above, the Veteran does not meet the criteria for a TDIU rating during that time period, based on his PTSD alone.  However, as the Board has granted service connection for prostate cancer, and such disability would play a role in determining whether a TDIU is warranted prior to May 24, 2012.  As such, a TDIU for prior to May 24, 2012 is deferred pending the AOJ's determination of a prostate cancer rating, as well as, consideration of the Veteran's other remanded claims.  Also, the TDIU claim is inextricably intertwined with the issues on appeal for entitlement to service connection.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Finally, the AOJ should associate any unassociated VA treatment records with he claims file.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should associate any unassociated VA treatment records with he claims file.  

2.  Upon completion of the above, the AOJ should obtain a VA medical opinion as to the hypertension claim.  The need for an examination of the Veteran is left to the discretion of the medical professional providing the requested opinion.

Based on examination findings (if performed) and evidence of record including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have hypertension?  If so, please clarify the type of hypertension.

b)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed hypertension has been caused by, or developed during, the Veteran's service?  The VA medical opinion provider should specifically consider the Veteran's reports of having stress while performing his duties in service and his exposure to Agent Orange exposure.  (September 2015 Board hearing).  

c)  Is it at least as likely as not (50% probability or greater) that the any currently diagnosed hypertension developed to a compensable degree within one year of the Veteran's June 1971 separation from service?

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Upon completion of all record development, the AOJ should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) (other than the already service-connected PTSD and the already denied anxiety disorder claim) is/are related to service.

The examiner should address the following:

(a) Does the Veteran meet the criteria for any psychiatric disorder OTHER THAN PTSD? If the answer is "Yes," please provide the diagnosis for each such mental disorder found to exist.  The examiner should specifically consider the VA medical records that include the diagnosis of dementia (March 2013) and major depressive disorder (September 2013).

(b) For each diagnosis of an acquired psychiatric disorder OTHER THAN PTSD, is it at least as likely as not (probability of at least 50 percent) that any such mental disorder was caused by, or is it the result of, any event that occurred during service?

(c) If the examiner finds that the Veteran DOES NOT meet the criteria for any diagnosis of an acquired psychiatric disorder, he/she should explain the medical basis for that finding, and should reconcile his/her opinion with the other findings and opinions of the Veteran's private treating providers and VA examiners.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the AOJ has performed the above development and adjudicated such matters, the AOJ should perform any additional development it deems necessary.

5.  After the above actions have been accomplished, and after the AOJ has assigned an initial disability rating for the Veteran's service-connected prostate cancer, the AOJ should adjudicate the question of whether a TDIU was warranted prior to May 24, 2012. 

6.  After completion of the above, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


